DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1, 4 and 5 are objected to because of the following informalities:  
Claim 1 recites “the ear” in line 10 and it should be “the ear canal”. 
Claim 4 recites “a headphone” in line 5 and it should be “the headphone”. 
Claim 4 recites “the ear” in line 10 and it should be “the ear canal”. 
Claim 5 recites “the ear” in line 13 and it should be “the ear canal”. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the core substantially occupying the interior space”. The meaning of the claim limitations that include the phrase “substantially 
Claim 3 recites the limitation “a substantially tubularly shaped headphone”. The meaning of the claim limitations that include the phrase “substantially tubularly” is unclear because no guidance or boundaries are provided to determine how “substantially tubularly” is measured. 
Claim 5 recites the limitation “the core substantially occupying the interior space”. The meaning of the claim limitations that include the phrase “substantially occupying” is unclear because no guidance or boundaries are provided to determine how “substantially occupying” is measured. 
Claim 5 recites the limitation “a substantially tubularly shaped headphone”. The meaning of the claim limitations that include the phrase “substantially tubularly” is unclear because no guidance or boundaries are provided to determine how “substantially tubularly” is measured. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

7.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kalayjian US-PG-PAT No. 4,724,922 in view of Article “MandarinEs Symbio W Silicone+Foam Special Hybrid Universal Ear Tips” (23 October, 2017, Pgs. 1-6 by ryanjsoo) (hereinafter ryanjsoo).
 
Regarding claim 1, Kalayjian teaches
An ear tip device (Fig. 1-6 show a foam element 12) comprising: a cylinder (Fig. 1 shows the foam member (i.e. ear tip device) 12 defining a cylindrical element), the cylinder of the foam member (i.e. ear tip device) 12 is resilient foam element is resiliently compressible (Col. 1, Lines 58-Col. 2, Lines 2); and 
Fig. 2 is a view in axial section through the foam element (i.e. ear tip device) 12 of Fig. 1. Illustrates a channel axially positioned in and extending through the cylinder of the foam member (i.e. ear tip device) 12 wherein the channel of the cylinder of the foam member (i.e. ear tip device) 12 is configured for expanding for inserting a headphone (Fig. 1-6 show a flexible tube 14 with transmit sound….Col. 2, Lines 44-47) and for contracting the cylinder of the foam member (i.e. ear tip device) 12 to the flexible tube (i.e. headphone) 14 as shown in Fig. 2. Kalayjian further teaches that the cylinder of the foam member (i.e. ear tip device) 12 is initially compressed as shown in Fig. 5 and, while still compressed, inserted relatively deeply into the ear canal where foam element 12 will expand and form a sealing engagement as shown in Fi. 6 (Col. 4, Lines 28-33). (Note-the phrase “the cylinder configured for compressing between digits of a hand of a user” is functional language does not provide patentable weight to the claim. Also, it is well-known to hold the ear tip between digits of a hand of a user as an insertion technique as shown by Fig. 2 of Clayton et al. (US-PAT No. 8,758,438) submitted as evidence for the insertion technique). The cylinder of the foam member (i.e. ear tip device) 12 is configured for attenuating ambient noise (Col. 1, Lines 66-Col. 2, Lines 2) and for directing a sound transmitted by the flexible tube (i.e. headphone) 14 to an eardrum of the user (Col. 2, Lines 62-66).
Kalayjian does not explicitly teach that the ear tip device comprising a silicone and viscoelastic polyurethane foam. 
	ryanjsoo discloses an ear tip (i.e. Symbio W-see image in pg. 2) form by a silicone and memory foam (i.e. viscoelastic polyurethane foam) (Pg. 1 Lines 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tip device, as taught by Kalayjian, with the ear tip (i.e. Symbio W-see image in pg. 2) form by a silicone and memory foam (i.e. viscoelastic polyurethane foam), as taught by ryanjsoo, with the motivation that by using the combine material the ear tip provides a comfortable tight seal with improved sound isolation and audio performance.

Regarding claim 2, the combination of Kalayjian and ryanjsoo teach all the features with respect to claim 1 as outlined above. ryanjsoo discloses that the ear tip (i.e. Symbio W-see image in pg. 2 of ryanjsoo) form by a silicone and memory foam (i.e. viscoelastic polyurethane foam) (Pg. 1 Lines 1). The ear tip (i.e. Symbio W see image in pg. 2 of ryanjsoo) disclose the ear tip device comprising a shell and a core, the shell defining an interior space, the core substantially occupying the interior space, the core comprising viscoelastic polyurethane foam, the shell comprising silicone since the ear tip (i.e. Symbio W of ryanjsoo) is Hybrid 2-layer design with Silicone outside and memory foam core (See SYMBIO W Memory Foam & Silicone Universal Premium Ear Tips- Article and image -Retrieved from Internet: < https://www.amazon.com/SYMBIO-Silicone-Universal-Comfortable-Isolation/dp/B08N6Y49VG?th=1 > submitted as evidence for the Symbio W design).

Regarding claim 3, the combination of Kalayjian and ryanjsoo teach all the features with respect to claim 2 as outlined above. Kalayjian teaches in Fig. 2 that the channel of the cylinder of the foam member (i.e. ear tip device) 12 being circularly shaped when viewed longitudinally such that the channel the cylinder of the foam member (i.e. ear tip device) 12 is complementary to a substantially tubularly shaped the flexible tube (i.e. headphone) 14.

Regarding claim 4, Kalayjian teaches
A headphone (Fig. 1-6 show a flexible tube 14 with transmit sound….Col. 2, Lines 44-47) and ear tip device (Fig. 1-6 show a foam element 12) combination comprising: a cylinder (Fig. 1 shows the foam member (i.e. ear tip device) 12 defining a cylindrical element), the cylinder of the foam member (i.e. ear tip device) 12 is resilient foam element is resiliently compressible (Col. 1, Lines 58-Col. 2, Lines 2); and 
Fig. 2 is a view in axial section through the foam element (i.e. ear tip device) 12 of Fig. 1. Illustrates a channel axially positioned in and extending through the cylinder of the foam member (i.e. ear tip device) 12; and
Fig. 2 shows the flexible tube (i.e. headphone) 14 positioned in the channel of the cylinder of the foam member (i.e. ear tip device) 12 such that the flexible tube (i.e. headphone) 14 is coupled to the cylinder. Kalayjian further teaches that the cylinder of the foam member (i.e. ear tip device) 12 is initially compressed as shown in Fig. 5 and, while still compressed, inserted relatively deeply into the ear canal where foam element 12 will expand and form a sealing engagement as shown in Fi. 6 (Col. 4, Lines 28-33). (Note-the phrase “the cylinder configured for compressing between digits of a hand of a user” is functional language does not provide patentable weight to the claim. Also, it is well-known to hold the ear tip between digits of a hand of a user as an insertion technique as shown by Fig. 2 of Clayton et al. (US-PAT No. 8,758,438) submitted as evidence for the insertion technique). The cylinder of the foam member (i.e. ear tip device) 12 is configured for attenuating ambient noise (Col. 1, Lines 66-Col. 2, Lines 2) and for directing a sound transmitted by the flexible tube (i.e. headphone) 14 to an eardrum of the user (Col. 2, Lines 62-66).
Kalayjian does not explicitly teach that the ear tip device comprising a silicone and viscoelastic polyurethane foam. 
	ryanjsoo discloses an ear tip (i.e. Symbio W-see image in pg. 2) form by a silicone and memory foam (i.e. viscoelastic polyurethane foam) (Pg. 1 Lines 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tip device, as taught by Kalayjian, with the ear tip (i.e. Symbio W-see image in pg. 2) form by a silicone and memory foam (i.e. viscoelastic polyurethane foam), as taught by ryanjsoo, with the motivation that by using the combine material the ear tip provides a comfortable tight seal with improved sound isolation and audio performance.

Regarding claim 5, Kalayjian teaches
An ear tip device (Fig. 1-6 show a foam element 12) comprising: a cylinder (Fig. 1 shows the foam member (i.e. ear tip device) 12 defining a cylindrical element), the cylinder of the foam member (i.e. ear tip device) 12 is resilient foam element is resiliently compressible (Col. 1, Lines 58-Col. 2, Lines 2); and 
Fig. 2 is a view in axial section through the foam element (i.e. ear tip device) 12 of Fig. 1. Illustrates a channel axially positioned in and extending through the cylinder of the foam (Note-the phrase “the cylinder configured for compressing between digits of a hand of a user” is functional language does not provide patentable weight to the claim. Also, it is well-known to hold the ear tip between digits of a hand of a user as an insertion technique as shown by Fig. 2 of Clayton et al. (US-PAT No. 8,758,438) submitted as evidence for the insertion technique). The cylinder of the foam member (i.e. ear tip device) 12 is configured for attenuating ambient noise (Col. 1, Lines 66-Col. 2, Lines 2) and for directing a sound transmitted by the flexible tube (i.e. headphone) 14 to an eardrum of the user (Col. 2, Lines 62-66), Fig. 2 shows the channel of the cylinder of the foam member (i.e. ear tip device) 12 being circularly shaped when viewed longitudinally such that the channel is complementary to a substantially tubularly shaped flexible tube (i.e. headphone) 14.
Kalayjian does not explicitly teach that the ear tip device comprising a shell and a core, the shell defining an interior space, the core substantially occupying the interior space, the core comprising viscoelastic polyurethane foam, the shell comprising silicone. 
	ryanjsoo discloses an ear tip (i.e. Symbio W-see image in pg. 2 of ryanjsoo) form by a silicone and memory foam (i.e. viscoelastic polyurethane foam) (Pg. 1 Lines 1). The ear tip (i.e. Symbio W see image in pg. 2 of ryanjsoo) disclose the ear tip device comprising a shell and a core, the shell defining an interior space, the core substantially occupying the interior space, the core comprising viscoelastic polyurethane foam, the shell comprising silicone since The ear tip (See SYMBIO W Memory Foam & Silicone Universal Premium Ear Tips- (See Pg. 2, First Paragraph and image in Pg. 1)-Retrieved from Internet: < https://www.amazon.com/SYMBIO-Silicone-Universal-Comfortable-Isolation/dp/B08N6Y49VG?th=1 > submitted as evidence for the Symbio W design).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tip device, as taught by Kalayjian, with the ear tip (i.e. Symbio W-see image in pg. 2) form by a silicone and memory foam (i.e. viscoelastic polyurethane foam), as taught by ryanjsoo, with the motivation that by using the combine material the ear tip provides a comfortable tight seal with improved sound isolation and audio performance.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clayton et al. US-PAT No. 8,758,436, Ear insert for relief of TMJ discomfort and headaches, Fig. 2 shows insert of a deformable body 14 into the ear canal of a user.
Symbio SYMBIO W Memory Foam & Silicone Universal Premium Ear Tips- See Pg. 2, First Paragraph and image in Pg. 1.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ANGELICA M MCKINNEY/Examiner, Art Unit 2653